

115 HR 5779 IH: Promoting Quality of Care in Pain Management Act of 2018
U.S. House of Representatives
2018-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5779IN THE HOUSE OF REPRESENTATIVESMay 11, 2018Mr. Paulsen (for himself and Mr. Danny K. Davis of Illinois) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to require the Secretary to establish a technical
			 expert panel for purposes of evaluating the use of opioid-related quality
			 measures under the Medicare program.
	
 1.Short titleThis Act may be cited as the Promoting Quality of Care in Pain Management Act of 2018. 2.Requiring the review of quality measures relating to opioids and opioid use disorder treatments furnished under the Medicare program and other Federal health care programs (a)In generalSection 1890A of the Social Security Act (42 U.S.C. 1395aaa–1) is amended by adding at the end the following new subsection:
				
					(g)Technical expert panel review of opioid and opioid use disorder quality measures
 (1)In generalNot later than 180 days after the date of the enactment of this subsection, the Secretary shall establish a technical expert panel for purposes of reviewing quality measures relating to opioids and opioid use disorders, including care, prevention, diagnosis, health outcomes, and treatment furnished to individuals with opioid use disorders. The Secretary may elect to establish such panel through a contract with the consensus-based entity with a contract in effect under section 1890.
 (2)Review and assessmentNot later than 1 year after the date the technical expert panel described in paragraph (1) is established (and periodically thereafter as the Secretary determines appropriate), the technical expert panel shall—
 (A)review quality measures that relate to opioids and opioid use disorders, including existing measures and those under development;
 (B)identify gaps in areas of quality measurement that relate to opioids and opioid use disorders, and identify measure development priorities for such measure gaps; and
 (C)make recommendations to the Secretary on quality measures with respect to opioids and opioid use disorders for purposes of improving care, prevention, diagnosis, health outcomes, and treatment, including recommendations for revisions of such measures, need for development of new measures, and recommendations for including such measures in quality reporting programs, value-based purchasing programs, accountable care organizations, and alternative payment models under this title.
 (3)Consideration of measures by secretaryThe Secretary shall consider— (A)using opioid and opioid use disorder measures (including measures used under the Merit-Based Incentive Payment System under section 1848(q), measures recommended under paragraph (2)(C), and other such measures identified by the Secretary) in Alternative Payment Models under section 1833(z)(3)(C) and in the Shared Savings Program under section 1899; and
 (B)using opioid measures described in subparagraph (A), as applicable, in the Hospital Inpatient Quality Reporting program under section 1886(b)(3)(B)(viii), in the hospital value-based purchasing program under section 1886(o), and under other value-based purchasing programs under this title.
 (4)Prioritization of measure developmentThe Secretary shall prioritize for measure development the gaps in quality measures identified under paragraph (2)(C)..
 (b)Expedited endorsement process for opioid measuresSection 1890(b)(2) of the Social Security Act (42 U.S.C. 1395aaa(b)(2)) is amended by adding at the end the following new flush sentence:
				
					Such endorsement process shall, as determined practicable by the entity, provide for an expedited
			 process with respect to the endorsement of measures relating to opioids
			 and opioid use disorders..
			